UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7051


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KEVIN MAURICE SMITH,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:98-cr-00369-NCT-1)


Submitted:   December 7, 2016             Decided:   December 16, 2016


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin Maurice Smith, Appellant Pro Se. Robert Michael Hamilton,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Kevin    Maurice       Smith   appeals   the    district      court’s    order

denying his Fed. R. Crim. P. 36 motion.                   We have reviewed the

record and find no reversible error.             Accordingly, we affirm for

the reasons stated by the district court.                  See United States v.

Smith, No. 1:98-cr-00369-NCT-1 (M.D.N.C. July 26, 2016).                         We

dispense     with    oral     argument   because         the    facts   and   legal

contentions    are   adequately      presented      in    the   materials     before

this court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                         2